DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 11/17/21. Claims 1,  10, 22 and 30 have been amended. Claims 9, 11- 20, 25 and 28 have been cancelled. Claims 31 - 33 have been added. Claims 4 – 7 and 10 are withdrawn due to a restriction requirement. Claims 1 – 8, 10, 21 – 24, 26 – 27 and 29 – 33 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 11/17/21.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Collin Rose on 11/22/21.
The application has been amended as follows: 
Rejoin claims 4 – 7 and 10.

REASONS FOR ALLOWANCE
Claims 1 – 8, 10, 21 – 24, 26 – 27 and 29 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of STRAPOC et al (US 2011/0308790) and of HARROWER et al (US 2007/0015668).

STRAPOC discloses a process of adding thiamine for use in a subterranean formation in order to bio-generate fuel from the formation. STRAPOC fails to teach a method of drilling; fails to teach that the thiamine is a shale inhibitor that would be inert to the remaining components of a drilling fluid; and fails to teach that the thiamine encapsulates the shale to inhibit reactivity of the shale to the fluid.

HARROWER discloses a method comprising contacting a borehole fluid with shale found within the borehole of a subterranean formation, wherein the fluid comprises an aqueous base fluid, a silicate and a heterocyclic compound comprising nitrogen in its ring, wherein the heterocyclic compound is used to increase the lubricity in the fluid. HARROWER fails to teach a thiamine-based shale inhibitor; fails to teach a base fluid to which the shale formation is reactive; and fails to teach that the thiamine-based shale inhibitor encapsulates the shale. 

The closest prior art of record fails to teach or render obvious the claimed method of drilling a borehole in a reactive shale formation, the method comprising placing a drilling fluid containing a base fluid and a thiamine-based shale inhibitor in contact with the shale in the formation, wherein the shale is reactive to the base fluid and wherein the thiamine-based inhibitor partially encapsulates the shale to inhibit reactivity of the shale to the base fluid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765